DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a DIV on 15/168,881 filed on 05/31/2016, which is now Patent 10413318 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “prime mover” and “prime mover drive shaft” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The examiner can see in figure 6 that showing a diagram of blocks showing the connections between the prime mover, the prime mover drive shaft, the coupler and the polymer drive shaft.  However, there is no drawings of the actual structures of these parts and the connections between these parts in relation with the handle 10 and knob 11 in figure 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 16-17 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “a prime mover with a prime mover drive shaft….a flexible drive shaft operationally connected with the prime mover drive shaft” in lines 2-3.  It is unclear how these limitations are in connections with the handle 10 and the control knob 11 for operational of the device since the control knob 11 is using to advancing and retracting the drive shaft 20, para. 0048 of PGPUB 2019/0216496.  Claims 3-11, 16-17 and 23 are rejected for depending on claim 1.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 23-24, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,494,890 to Shturman et al. (Shturman).
Shturman teaches:
Claim 1:  A rotational atherectomy device comprising: a prime mover (11, Fig. 1) with a prime mover drive shaft (turbine, col. 5, ll. 29-31 or shaft that knob 11 connected which connected to the drive shaft 20 in order to slide back and forth for advancing and retracting drive shaft 20) operationally connected thereto; a flexible drive shaft (20, Fig. 1) operationally connected with the prime mover drive shaft, the flexible drive shaft comprising: a metallic coil (coil wire, col. 5, ll. 17-20) defining a lumen therethrough (where guidewire 15 inserting through, Fig. 3); an outer polymer layer (22, col. 8, ll. 24-36) surrounding the metallic coil, wherein the outer polymer layer is adapted to add spring constant value to the drive shaft and reduce at least one of longitudinal elongation and jumping of the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
Claims 23 and 27:  The outer polymer layer (22, Fig. 3) is coupled to the metallic coil (coil wire, col. 5, ll. 17-20) such that the outer polymer layer and the metallic coil rotate together during high-speed rotation of the flexible drive shaft.
Claim 24:  A drive shaft (20, Fig. 1) for a rotational device, comprising: a metallic coil (coil wire, col. 5, ll. 17-20) defining a lumen therethrough (where guidewire 15 inserting through, Fig. 3); an outer polymer layer (22, Fig. 3) surrounding the metallic coil, wherein the outer polymer layer is adapted to add spring constant value to the drive shaft and reduce at least one of longitudinal elongation and jumping of the metallic coil during highspeed rotation of the flexible drive shaft (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,129,734 to Shturman et al. (Shturman II) in view of US 6,494,890 to Shturman et al. (Shturman).
Shturman II teaches:
Claim 1:  A rotational atherectomy device comprising: a prime mover (170, Fig. 24) with a prime mover drive shaft (194, Fig. 24) operationally connected thereto; a flexible drive shaft (60, Fig. 24) operationally connected with the prime mover drive shaft, the flexible drive shaft comprising: a metallic coil (coil wire, Fig. 1) defining a lumen therethrough (where guidewire 104 inserting through, Fig. 1).
Claim 16:  A coupler (192, Fig. 24) in operational attachment with the prime mover drive shaft (194, Fig. 24) and the flexible drive shaft (60, Fig. 24), the coupler comprising a wall and an axial lumen (tubular shaft 194 is positioned within the lumen and inner wall of tubular shaft 192, Fig. 24).

An outer polymer layer surrounding the metallic coil, wherein the outer polymer layer is adapted to add spring constant value to the drive shaft and reduce at least one of longitudinal elongation and jumping of the metallic coil during high-speed rotation of the flexible drive shaft.
Shturman teaches:
An outer polymer layer (22, col. 8, ll. 24-36) surrounding the metallic coil, wherein the outer polymer layer is adapted to add spring constant value to the drive shaft and reduce at least one of longitudinal elongation and jumping of the metallic coil during high-speed rotation of the flexible drive shaft (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987))
Both of prior art devices are in the same field as endeavor for an atherectomy device.  Shturman II teaches all the claimed invention except for the outer polymer layer for the coil wire.  However Shturman teaches this limitation.  It would have been obvious for one of ordinary skill in the art at the time of the invention was filed to employ an outer coating of a polymer layer as taught by Shturman into Shturman II in order to enhance advancing and retracting the drive shaft in and out of the outer catheter since it is well known that outer coating of polytetrafluoroethylene as one of the materials for coating can provide low friction coefficient.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shturman in view of US 2010/0121361 to Plowe et al. (Plowe).
Shturman teaches:
The drive shaft of claim 24 (see rejection of claim 24 above).
Shturman fails to teach:
A marker band comprising a wall and fixedly attached to, and at least partially surrounding, the metallic coil.
Plowe teaches:
In the same field as endeavor, an atherectomy device comprising radiopaque bands proximate abrasive section (28, Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify a marker band as taught by Plowe into Shturman in order to locate and position the device.  Regarding the limitation of the marker band fixedly attached to and at least partially surrounding the metallic coil, Plowe teaches the marker band position proximate the abrasive section 28 and proximate section 28 is the drive shaft 20 which comprises helical coil.  Therefore, the marker band of Plowe modified into Shturman would have satisfied the claimed limitation as claimed.

Allowable Subject Matter
Claim 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 25, the prior art fails to disclose an inner polymer layer disposed within the lumen of the metallic coil wherein the inner polymer layer is a different polymer than the outer polymer layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHONG SON H DANG/Primary Examiner, Art Unit 3771